DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/08/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paik et al. (US-PGPUB 2022/0086317). 
 	Regarding claim 1, Paik discloses an optical unit (Optical system; see fig. 1 and paragraph 0065), comprising: 
 	a movable body (First housing 41; see fig. 1 and paragraphs 0065-0066) that comprises a camera module (The lens barrel is connected to the first housing 41; see fig. 1 and paragraph 0066); 
 	a holding body (Second housing 42; see fig. 1 and paragraphs 0065, 0067) that holds the movable body (The second housing 42 accommodating the first housing 41; see fig. 1 and paragraph 0067); 
 	a rotation mechanism that rotates the movable body relative to the holding body around an optical axis of the camera module, which serves as a rotation center (Driving parts 71-74; see fig. 1 and paragraph 0065); and 
 	a plurality of spring portions (Spring plates 31, 32; see fig. 1 and paragraphs 0064-0065) that connect the movable body to the holding body (see springs 31, 32 in fig. 1), 
 	wherein each of the spring portions comprises a first plate spring (Second elastic member 32 is connected to the first housing 41 and the second housing 42; see paragraph 0067 and fig. 1) formed in a plate shape (plated-shaped; see paragraphs 0064, 00067) and elastically deformable in a rotation direction of the movable body relative to the holding body (The second elastic member 32 moves the lens barrel 10 relative to the sensor unit 60 in a horizontal direction (an X-axis direction and a Y-axis direction) while supporting the lens barrel 10; see fig. 1 and paragraph 0069), and a second plate spring (Spring plate 31; see fig. 1 and paragraphs 0064, 0066) to which an end portion of the first plate spring in an optical axis direction as a direction of the optical axis of the camera module is connected (The end portion of spring 32 is connected to spring 31 through part 41; see fig. 1), the second plate spring being formed in a plate shape and which is elastically deformable in the optical axis direction (The first elastic member 31 moves the lens barrel 10 relative to the sensor unit 60 in a vertical direction (a Z-axis direction) while supporting the lens barrel 10; see fig. 1 and paragraph 0068), 
 	the first plate spring and the second plate spring are separately formed (see fig. 1, horizontal spring 32 and vertical spring 31), and 
 	the first plate spring and the second plate spring that are separately formed are fixed to each other (Horizontal spring 32 is connected to vertical spring 31 through a portion of housing 41; see fig. 1 and paragraphs 0066-0069). 

  	Regarding claim 2, Paik discloses everything claimed as applied above (see claim 1). In addition, Paik discloses four of the spring portions are provided, and the four spring portions are disposed at approximately a 90º pitch around the optical axis of the camera module (The first elastic member 31 moves the lens barrel 10 relative to the sensor unit 60 in a vertical direction (a Z-axis direction) while supporting the lens barrel 10. To this end, the first elastic member 31 includes at least four springs; see fig. 1 and paragraph 0068). 

Allowable Subject Matter
7. 	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/11/2022